Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the New York State Department of Motor Vehicles dated February 17, 2004, which confirmed the findings of an Administrative Law Judge of the Department of Motor Vehicles dated January 13, 2004, made after a hearing, that the petitioner violated Vehicle and Traffic Law § 1180 (b), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The finding that the petitioner violated Vehicle and Traffic Law § 1180 (b) by speeding was supported by substantial evidence (see Matter of Mataragas v New York State Dept. of Motor Vehs., 6 AD3d 537 [2004]). The Administrative Law Judge properly relied upon the police officer’s testimony concerning his visual estimate of the speed of the petitioner’s vehicle which was confirmed by the reading of the calibrated speedometer in the police vehicle (see Matter of Clarke v Martinez, 14 AD3d 612 [2005]).
The petitioner’s remaining contentions are without merit. Schmidt, J.P., Krausman, Luciano and Mastro, JJ., concur.